Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action responsive applicant amendment of 5/18/2020.  Claims 1 and 6-17 are pending and allowed.  Claims 2-5 are cancelled.  

Allowable Subject Matter
	Claims1 and 6-17 are allowed. 
	The following is an examiner's statement of reasons for allowance: the prior art does not teach nor suggest a nut sorter comprising: a frame, a rotatable cage mounted to the frame, the rotatable cage comprising a plurality of circular support rings; and a plurality of scrapers configured to engage the rotating cage and release nuts stuck between the rods, wherein the scraper will float on the rods as the rods pass thereunder, and wherein the scrapers comprise flat hingeless plates in combination with the sorter having a tilted support beam configured to support the scrapers, wherein the scrapers rest on but are disconnected from the tilted support beam or wherein the scrapers engage the rod above the longitudinal center line of the rotatable cage. 
Of particular interest is Savage which comprises A nut sorter comprising: a frame, a rotatable cage mounted to the frame, the rotatable cage comprising a plurality of circular support rings; and a plurality of scrapers configured to engage the rotating cage and release nuts stuck between the rods, wherein the scraper will float on the rods as the rods pass thereunder, 
Of further interest is Pogue which teaches: scrapers rest on but are disconnected from the support beam.  But Pogue does not use a tilted support beam.  
Nor does the prior art teach scrapers engaging internal placed cage support rods.  Savage teaches scrapers engaging the cage but not the internal rods. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655